Citation Nr: 0941232	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a hearing loss.

4.  Entitlement to an increased rating for diabetes.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.     


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to July 1975.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

As explained in more detail below, the Board reopens the 
Veteran's claim of entitlement to service connection for 
PTSD.  The reopened claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2009 the Veteran, through his representative, 
withdrew his appeal of the denial of entitlement to service 
connection for hearing loss and tinnitus, as well as his 
claim of entitlement to an increased rating for diabetes.  

2.  In light of the December 2008 rating decision granting 
the claim, there is no case or controversy concerning the 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders. 

3.  In a November 2004 rating decision, the RO denied service 
connection for PTSD.

4.  New and material evidence has been received since the 
November 2004 rating decision in support of the Veteran's 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met concerning his claims of 
entitlement to service connection for tinnitus and a hearing 
loss, and entitlement to an increased rating for diabetes 
mellitus. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is dismissed in light of the absence of a case or 
controversy.   Grantham.

3.  New and material evidence has been submitted since the 
November 2004 rating decision, and thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran previously perfected appeals regarding the issues 
of entitlement to service connection for hearing loss and 
tinnitus, an increased rating for diabetes mellitus, and 
entitlement to a total disability based on individual 
unemployability.  In a December 2008 rating decision, the RO 
granted entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  This was a complete grant of the benefit sought 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In a statement received in August 2009, the representative 
reported that the Veteran was satisfied with the decisions 
entered with respect to the claims of entitlement to service 
connection for hearing loss and tinnitus, and the claim of 
entitlement to an increased rating for diabetes mellitus.  
Therefore, those claims also are no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2009).  

Concerning the claim of entitlement to service connection for 
posttraumatic stress disorder, given that this decision 
reopens the claim of entitlement to service connection for 
PTSD, a detailed explanation of how VA complied with the 
Veterans Claims Assistance Act of 2000 is unnecessary.

The Veteran's claim for service connection for PTSD was 
denied by a November 2004 rating decision.  As there was no 
timely appeal, the RO's November 2004 denial of service 
connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

The present claim was initiated by the Veteran in August 
2006.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 2004 rating decision, the 
evidence failed to show a diagnosis of PTSD and the Veteran 
also failed to provide in-service stressor information.  
Since that rating decision, additional VA medical records 
associated with the claims file shows that the Veteran has 
been diagnosed as having PTSD.  Furthermore, the Veteran has 
presented allegations of stressors experienced in service. 
This evidence is clearly new in that it was not previously of 
record and is so significant that it must be reviewed in 
connection with the current claim. The Veteran has therefore 
presented new and material evidence to reopen the claim of 
service connection for PTSD.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefit sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further development is therefore required.  38 C.F.R. § 
3.159(c)(4).  This will be discussed in the remand below.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has been diagnosed as having PTSD.  He has 
claimed in-service stressors in support of entitlement to 
service connection for PTSD.  He states that he worked as a 
surveyor and served with Headquarters Company, 35th Engineer 
Battalion which was assigned to reconstruct the Moc Hoa 
airstrip in Vietnam.  He states that he was subjected to 
frequent mortar attacks between February and May 1970.  He 
recalls enemy attacks, picking up dead bodies, and surviving 
an ambush.  In particular, he alleges that around March 15, 
1970, a firefight ensued on the opposite side of the Moc Hoa 
airstrip and that infantry units fought the enemy all night.  
He alleges that the following morning he was assigned to help 
pick up dead bodes and place them on a pile.  He states that 
he later learned that the firefight was due to a Huey gunship 
crew that was shot down near the airstrip.  

He also reports that around April 30, 1970, he was helping to 
resurface the airstrip in Moc Hoa when a Cobra gunship made 
an emergency landing on the airstrip near where he was 
working.  He states that a Viet Cong soldier shot and killed 
the gunner.  He reports that he helped transport the body of 
the gunner to the Military Assistance Command Vietnam 
compound at Moc Hoa.      

The RO requested verification from the U.S. Center for Unit 
Records and Research (CURR) (now known as JSRRC) of the 
Veteran's alleged stressor event regarding a firefight at the 
Moc Hoa airstrip which was inaccurately reported by the RO as 
having taken place on February 1, 1970 (rather than around 
March 15, 1970, as reported by the Veteran).  

In response, the JSRRC indicated that they researched the 
Daily Staff Journals submitted by the 35th Engineer Battalion 
for February 1970.  The journals placed Headquarters and 
Headquarters Company at Binh Thuy, and the JSRRC stated that 
they could not find the enemy activity mentioned.  There was, 
however, no indication that a search was conducted regarding 
the reported incident that took place around April 30, 1970.    

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  
The RO should attempt to corroborate these stressor 
statements along with the dates provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided by the 
appellant.  The RO should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the Veteran's asserted in-
service stressors.
 
2.  If, and only if, any stressors is 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not, i.e., is there a 
50/50 chance that PTSD is the result of 
the appellant's exposure to any 
corroborated in-service stressor, as 
opposed to being due to some other factor 
or factors.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD on the merits.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


